        AO 450(GAS Rev IO O?)Juclgmenl in a Civil Case



                                      United States District Court
                                                    Southern District of Georgia
                Jabbar Muhammad Ali Williams

                  PlainiilT.
                                                                                  JUDGMENT IN A CIVIL CASE



                                               V.                                CASE NUMBER; CV4I9-138
                Claire Williams

                 Defendant.




                   Jur>' Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
          □        has rendered its verdict.



                   Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                   rendered.


                   IT IS ORDERED AND ADJUDGED

                   that in accordance with this Court's Order entered on February 6. 2020, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Plaintiffs case

                    is DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to close this case




                                                                        %

          February 6, 2020
          Date




                                                                               (By) Deputy Clerk
CASRn in 1.03
